Filed 6/7/21 P. v. Hernandez CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 THE PEOPLE,
             Plaintiff and Respondent,
                                                                        A160524
 v.
 JOSE ALFREDO HERNANDEZ,                                                (Del Norte County
                                                                        Super. Ct. No. CRPB18-5094)
             Defendant and Appellant.


         A jury found defendant Jose Alfredo Hernandez guilty of two counts of
possession of a weapon while in custody. Defendant contends one of the
counts must be reversed on the grounds of a discovery violation and
ineffective assistance of counsel. We affirm.
                    FACTUAL AND PROCEDURAL BACKGROUND
Charges
         Defendant is an inmate at Pelican Bay State Prison. By information
filed in January 2019, the Del Norte County District Attorney charged
defendant with custodial possession of a weapon (Pen. Code, § 4502, subd.
(a)) on June 26, 2018 (count 1) and September 25, 2018 (count 2).1 Defendant
was alleged to have a prior felony “strike” conviction (§ 667, subds. (b)–(i)).



      Further undesignated statutory references are to the Penal Code.
         1

Defendant was also charged with custodial manufacture of a weapon (§ 4502,

                                                               1
      A short jury trial began on December 30, 2019.
Jury Trial Day 1
      On the first day of trial, the jury was selected, and the prosecution
called witnesses John Franz, Kristopher Gisler, and Wayne Jack.
      Pelican Bay State Prison Correctional Officer Franz testified that, on
June 26, 2018, he was working as a recreation yard officer in Facility B,
where defendant was housed. His job was to monitor inmates as they left
their housing units and walked to the recreation yard. The inmates would be
released from their cells a few at a time, and correctional officers stationed on
either side of the walkway would search the inmates by patting them down
before they entered the recreation yard.
      Franz testified that inmates sometimes try to avoid being searched,
and defendant frequently tried to get through the pat-down line without
being patted down. That day, Franz called defendant over for a pat-down,
and defendant complied. Franz felt a hard object in the chest pocket of
defendant’s shirt. The object was wrapped in a yellow piece of paper. Franz
removed the object and paper from defendant’s pocket, and the object slipped
out of the paper and fell to the ground. It appeared to Franz that the object
was an inmate-manufactured weapon; it was a piece of sharpened metal with
cloth wrapped around it as a handle. Franz placed defendant in handcuffs,
and another correctional officer, Kristopher Gisler, retrieved the object from
the ground. Franz testified the object found on defendant was dangerous and
could cause injuries.
      Officer Gisler testified that he was standing next to Franz at the pat-
down line and observed Franz pull some items out of defendant’s shirt pocket.



subd. (b); count 3), but that count was dismissed during trial at the request of
the prosecution.

                                       2
One of the items fell to the ground, and Gisler picked it up. He took
photographs of the sharp object and the yellow piece of paper it was wrapped
in, put them in an evidence bag, and placed the evidence bag in an evidence
locker. Gisler also believed the object found on defendant was an inmate-
manufactured weapon and described it as a “slashing device.” The object was
about two inches long, and the exposed metal part was about an inch long.
      The prosecutor had Gisler open the evidence bag while he was
testifying. She asked if there was any writing on the yellow piece of paper,
and Gisler said he did not think so. He did not recall there being any
identifying information on the paper. The prosecutor noted there was a
signature at the bottom of the paper and asked if he knew whose signature it
was. Gisler did not know. She asked if he had seen a document like it at the
prison, and Gisler suggested, “It could be a receipt from the canteen store,
but I couldn’t say.”
      In cross-examination, Gisler agreed that a shirt pocket is not a good
place for an inmate on his way to the recreation yard to try to hide
contraband because the pocket would be subject to a pat-down search. Gisler
also testified that the distance from defendant’s building to the yard was
probably 50 or 60 feet and that inmates sometimes engage with each other as
they walk on the walkway. The inmates, however, are not allowed to stop,
and they have to walk single file.
      Officer Jack testified he was assigned to the segregated housing unit on
the morning of September 25, 2018. Jack conducted a random search of
defendant’s cell. Defendant was the only inmate housed in the cell. Jack
found two objects he identified as inmate-manufactured weapons; one was
sitting on the desk and the other was inside a cookie tray on the desk. Jack
described the objects as stabbing weapons.



                                       3
Jury Trial Day 2
      On the second day of trial, December 31, 2019, Jack’s testimony
concluded, and a prison evidence officer and a control booth operator testified.
At 10:45 a.m., the parties discussed a piece of late discovery outside the
presence of the jury. The prosecutor told the court, “[i]t wasn’t until
yesterday when we opened the evidence bag” related to count 1 that she
noticed “a TX number” on the yellow piece of paper found in defendant’s
pocket, and she just learned that the number was a transaction number for a
canteen purchase made by defendant. Defense counsel objected to admitting
evidence that connected defendant to the yellow paper.
      After a lunch recess, the prosecution sought to call a new witness,
Grant Garrett, who could testify about the canteen transaction number on
the yellow paper. Defense counsel objected. The trial court overruled the
objection but gave defense counsel an opportunity to speak with the witness
before he took the stand.
      Garrett then testified that he oversaw the day-to-day operations of the
canteens at Pelican Bay State Prison. He identified the yellow paper found
in defendant’s pocket as a receipt from the canteen for a purchase made by
defendant.
      In the afternoon, the jury was excused and the parties met in chambers
to review jury instructions. The trial court instructed the jury at 4:10 p.m.
The court instructed the jury on untimely disclosure of evidence (CALCRIM
No. 306).2 After closing arguments, the jury deliberated for about 20
minutes.


      2 The instruction provided, “Both the People and the defense must
disclose their evidence to the other side before trial, within the time limits set
by law. Failure to follow this rule may deny the other side the chance to
produce all relevant evidence, to counter opposing evidence, or to receive a

                                        4
Jury Trial Day 3
      On January 2, 2020, after deliberating for about 90 minutes, the jury
reached a verdict finding defendant guilty of both counts. The same day, the
trial court found the prior strike allegation true.
Sentencing
      The court imposed the upper term of four years for count 1, a
consecutive year (one-third the middle term) for count 2, and doubled the
base term because of the prior strike conviction for a total sentence of 10
years.
                                 DISCUSSION
      Defendant contends count 1 must be reversed because the prosecution
violated the rules of discovery, thereby denying him a fair trial, and because
defense counsel’s failure to fully investigate the canteen receipt constituted
ineffective assistance.
A.    Background
      As we have described, the prosecutor noticed writing on the yellow
paper on the first day of trial and then learned, on the second day of trial,
that the paper was a receipt for a transaction defendant made at the prison
canteen.
      When the late discovery was first discussed on the record (on the
morning of the second day of trial), the prosecutor told the court the
information connecting the TX number on the yellow paper to a canteen
transaction by defendant “just got handed to me.” Objecting to allowing



fair trial. [¶] The attorney for the People failed to disclose: Witness Grant
Garrett and [an exhibit showing the prison’s record of defendant’s canteen
transaction associated with the number on the yellow piece of paper] within
the legal time period. [¶] In evaluating the weight and significance of that
evidence, you may consider the effect, if any, of that late disclosure.”

                                        5
evidence that the yellow paper was defendant’s canteen receipt, defense
counsel stated, “This is as late discovery as you can get it. That is obviously a
significant piece of evidence that I did not have. [¶] I built my defense
around a completely different scenario than springing essentially what is a
fingerprint on me on the day of trial. And I would object to allowing this in at
this late stage.” Defense counsel argued the prosecution had the yellow
paper since June 26, 2018, and it looked like there was a signature on the
paper. He suggested he would have brought in a handwriting expert and
“put on a completely different defense.” He claimed, “I’m being sucked into a
certain type of defense. [¶] It’s like saying well, we have his fingerprints and
here they are. To give that to me today, this morning, at the end of trial, I
think it is absolutely an ambush and violative of due process. They had it in
their possession over a year and a half and I’m getting it today.”
      The court asked whether defense counsel had the opportunity to look at
the yellow paper in the previous year. Defense counsel admitted that he did,
but he “didn’t see the piece of paper.” He and the prosecutor examined the
evidence in November 2018, but, at that time, defense counsel was focused on
the metal object, which he thought might be a “stinger” rather than a
weapon.3 He told the court, “I was in the same position as the People. It
looks like a yellow piece of paper. There is no reference to say there is
writing on it, identifying marks on it, it was an afterthought.” Defense
counsel continued, “And now we open it in trial . . ., it has got his writing on
it; that’s a different case. I would have advised him differently in terms of
offers being made. It puts me at a huge disadvantage and embarrasses me


      3  Officer Franz explained a “stinger” is a metal object with prongs that
fit in an electrical outlet and wires coming off it that prisoners use to heat up
water.


                                        6
before the jury by running the same type of argument and making me look
like an idiot or disingenuous to them. This undercuts my credibility with the
jury which is essential to the defense.” He also suggested that if he had
received the information earlier, he would have examined defendant’s
property logs and investigated how the canteen works.
      Responding to defense counsel’s reference to a plea negotiation (“offer”),
the prosecutor stated the People had made an offer and “Defense has advised
me that he has advised his client to take the same offer the entire time.”
      The trial court found both parties had prior access to the yellow paper
and “there was a transaction ID number listed on it.” The court noted this
was not Brady material (as it was not exculpatory).4 It found the prosecutor
discovered the transaction number the previous day, followed up, and
“disclosed this [new information] immediately and today. So it appears to be
timely in that regard. And especially since all defenses and prosecutions
should be based on the truth even if it has disadvantages or not; that aside,
I’m going to allow it. . . . I will consider allowing, though, [defense counsel]
some time to look into it as well.” Defense counsel stated, “I don’t know how I
can deal with it at this late stage.”
      At 1:47 p.m. on the second day of trial, the prosecution called canteen
supervisor Garrett. Defense counsel objected noting Garrett was not on the
witness list. He stated he did not think the prosecutor was “intentionally
hiding something or trying to get me by surprise,” but there is a presumption




      4 Under Brady v. Maryland (1963) 373 U.S. 83, 87, a prosecutor must
disclose evidence “favorable to [the] accused” and “material either to guilt or
to punishment.” (See also Association for Los Angeles Deputy Sheriffs v.
Superior Court (2019) 8 Cal.5th 28, 40.)


                                         7
of knowledge.5 Defense counsel further argued that he did not “have time to
get someone who may have worked in the canteen to say that is not true.”
      The prosecutor reiterated, “As your Honor is aware, yes, . . . a receipt
has been in evidence since June 26 of 2018 . . . . Counsel and I both looked at
the weapon . . . in November of 2018. Both of us basically ignored the piece of
paper, and it wasn’t really until yesterday that I discovered that it actually
had writing on it. So it’s late discovery, but it was late discovered.”
      The court ruled Garrett could testify, explaining, “It looks like both
sides have had access to this document that is in dispute for over a year.
[¶] And it appears to me this is not a matter of an ambush. It was recently
discovered literally yesterday by the prosecution. They have done their due
diligence by disclosing immediately. [¶] I also note that time has not been
waived for trial, this is literally the last day trial had been brought, which
was Monday. What I’m going to do is allow it. I’m inclined to let [defense
counsel] . . . speak to the witness, right here, now, since we are in trial, and
give him an opportunity to do that and garner whatever information he
deems necessary in protection for his client in preparation for a cross-
examination.” The court observed that evidence sometimes comes up during
trial, and in this case “both sides have had the same opportunity to review
the same evidence.”
      Defense counsel took up the court on its offer that counsel speak with
Garrett before he testified.



      5 Here, defense counsel appears to be referring to the principle that
evidence favorable to the defense known to the government is imputed to the
prosecution. (See In re Brown (1998) 17 Cal.4th 873, 879.) But evidence
showing the yellow paper wrapped around the sharpened metal object found
in defendant’s pocket was a receipt defendant received from the canteen is
not favorable to the defense.

                                        8
B.     Discovery Rules
       Section 1054.1 requires the prosecuting attorney to disclose to the
defendant or defense counsel the names and addresses of persons the
prosecutor intends to call as witnesses and “[a]ll relevant real evidence seized
or obtained as a part of the investigation of the offenses charged,” among
other things. (§ 1054.1, subds. (a) and (c).) This disclosure must “be made at
least 30 days prior to the trial, unless good cause is shown why a disclosure
should be denied, restricted, or deferred. If the material and information
becomes known to, or comes into the possession of, a party within 30 days of
trial, disclosure shall be made immediately, unless good cause is shown why
a disclosure should be denied, restricted, or deferred.” (§ 1054.7.)
       “Upon a showing that [the prosecutor] has not complied with Section
1054.1 . . . and upon a showing that the moving party complied with the
informal discovery procedure provided in this subdivision, a court may make
any order necessary to enforce the provisions of this chapter, including, but
not limited to, immediate disclosure, contempt proceedings, delaying or
prohibiting the testimony of a witness or the presentation of real evidence,
continuance of the matter, or any other lawful order. Further, the court may
advise the jury of any failure or refusal to disclose and of any untimely
disclosure.” (§ 1054.5, subd. (b).) However, “[t]he court may prohibit the
testimony of a witness . . . only if all other sanctions have been exhausted.”
(Id., subd. (c).)
       Among the primary purposes of the reciprocal discovery provisions of
section 1054 et seq. are “promot[ing] the ascertainment of truth in trials by
requiring timely pretrial discovery” and “sav[ing] court time in trial and
avoid[ing] the necessity for frequent interruptions and postponements.”
(§ 1054, subds. (a) and (c).) “These objectives reflect, and are consistent with,



                                        9
the judicially recognized principle that timely pretrial disclosure of all
relevant and reasonably accessible information, to the extent constitutionally
permitted, facilitates ‘the true purpose of a criminal trial, the ascertainment
of the facts.’ ” (In re Littlefield (1993) 5 Cal.4th 122, 130–131.)
      We review the trial court’s rulings on discovery matters for abuse of
discretion. (People v. Ayala (2000) 23 Cal.4th 225, 299.)
      Defendant claims that the prosecutor’s explanation that she did not
discover that the yellow paper was a receipt until the start of trial is
unpersuasive because an “ ‘individual prosecutor is presumed to have
knowledge of all information gathered in connection with the government’s
investigation.’ ” (In re Brown, supra, 17 Cal.4th at p. 879.) But no evidence
was presented that any government actor knew before the second day of trial
that the yellow paper found with the sharpened metal object was defendant’s
canteen receipt. Defendant also cites In re Littlefield, supra, 5 Cal.4th at
page 133, in which our high court observed, “courts in general have
discouraged the practice of deliberately failing to learn or acquire information
that, under applicable statutes or case law, must be disclosed pretrial,
concluding that such gamesmanship is inconsistent with the quest for truth,
which is the objective of modern discovery.” (Italics added.) But, again, no
evidence (or argument) was presented that the prosecutor here deliberately
avoided learning about the yellow paper until the trial started. To the
contrary, defense counsel conceded he did not believe the prosecutor was
“intentionally hiding” the information from him.
      Defendant assumes that a discovery violation occurred in this case
because evidence that the yellow paper was defendant’s canteen receipt was
not produced 30 days before trial. However, the discovery statutes
contemplate evidence may be discovered at any time, and such evidence is



                                        10
not automatically inadmissible. Instead, when “the material and information
becomes known to, or comes into the possession of, a party within 30 days of
trial,” section 1054.7 requires disclosure “immediately.” Here, the trial court
found no discovery violation, finding the prosecutor disclosed the information
“immediately” upon learning the paper was a canteen receipt and, thus, “it
appears to be timely.”
      The Attorney General argues there was no discovery violation because
the prosecutor disclosed the proposed testimony as soon as she became aware
of it, and defendant does not respond to this argument in his reply. On this
record, we cannot say the trial court abused its discretion in ruling that no
discovery violation occurred. (See, e.g., People v. Panah (2005) 35 Cal.4th
395, 460 [prosecution’s disclosure of report prepared within 30 days of trial
was timely under discovery statutes].)
C.    Assistance of Counsel
      Next, defendant argues defense counsel’s failure to fully investigate the
canteen receipt prior to trial constitutes ineffective assistance of counsel.
      To prevail on a claim for ineffective assistance of counsel, a defendant
must show that (1) counsel’s representation fell below an objective standard
of reasonableness, and (2) but for counsel’s errors there is a reasonable
probability that the result of the proceeding would have been different.
(Strickland v. Washington (1984) 466 U.S. 668, 693 (Strickland); People v.
Ledesma (1987) 43 Cal.3d 171, 216-217.) “It is particularly difficult to prevail
on an appellate claim of ineffective assistance. On direct appeal, a conviction
will be reversed for ineffective assistance only if (1) the record affirmatively
discloses counsel had no rational tactical purpose for the challenged act or
omission, (2) counsel was asked for a reason and failed to provide one, or (3)
there simply could be no satisfactory explanation. All other claims of



                                        11
ineffective assistance are more appropriately resolved in a habeas corpus
proceeding.” (People v. Mai (2013) 57 Cal.4th 986, 1009.)
      Defense “counsel has a duty to make reasonable investigations or to
make a reasonable decision that makes particular investigations
unnecessary. In any ineffectiveness case, a particular decision not to
investigate must be directly assessed for reasonableness in all the
circumstances, applying a heavy measure of deference to counsel’s
judgments.” (Strickland, supra, 466 U.S. at p. 691.) “[T]he ‘seriousness of
the charges against the defendant is a factor that must be considered in
assessing counsel’s performance.’ ” (In re Jones (1996) 13 Cal.4th 552, 566.)
      The Attorney General notes that no one—not the prosecutor nor the
correctional officers involved in the case—noticed the transaction number on
the yellow paper or its significance “until the prosecutor fortuitously did so
during the examination of a witness at trial,” and argues deeming defense
counsel “incompetent for failing to do so is inconsistent with the deferential
standards of Strickland.” We agree; under these circumstances, we are not
prepared to find on direct appeal that defense counsel provided incompetent
representation.
      Further, even assuming deficient investigation, defendant fails to show
prejudice. As the Attorney General points out, defendant does not explain
how further investigation might have changed the significance of the yellow
paper. Defendant suggests that defense counsel would have advised him
differently on plea offers had he known the yellow paper was defendant’s
canteen receipt. But the record shows defense counsel did advise him to
accept the prosecution’s plea offer, and defendant rejected the




                                       12
recommendation.6 Moreover, “a defendant’s self-serving statement—after
trial, conviction, and sentence—that with competent advice he or she would
have accepted a proffered plea bargain, is insufficient in and of itself to
sustain the defendant’s burden of proof as to prejudice, and must be
corroborated independently by objective evidence. A contrary holding would
lead to an unchecked flow of easily fabricated claims.” (In re Alvernaz (1992)
2 Cal.4th 924, 938.)
      In short, defendant fails to show defense counsel provided inadequate
representation to his prejudice.
                                DISPOSITION
      The judgment is affirmed.




      6 At sentencing, defense counsel told the court, “This is one of the few
cases, your Honor, where in advance of trial I actually put on the record that
I recommended that he take the offer that was being made by the DA, at that
time, which was four years; I typically don’t do that. . . . But it was just a
stark difference of what he was facing versus what was being offered that I
wanted it to be put on the record so he understood what he was facing.”

                                       13
                                    _________________________
                                    Miller, J.


WE CONCUR:


_________________________
Kline, P.J.


_________________________
Richman, J.




A160524, People v. Hernandez




                               14